Citation Nr: 0601436	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 
2001, for grant of special monthly compensation for regular 
aid and attendance. 

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
service-connected shell fragment wounds. 

3.  Entitlement to service connection for disability of the 
left hand, to include as secondary to service-connected shell 
fragment wounds. 

4.  Entitlement to service connection for generalized 
arthritis, to include as secondary to service-connected shell 
fragment wounds. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
October 1952.  He received the Bronze Star and the Purple 
Heart.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that granted entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114 (r) (1), based 
on need of regular aid and attendance and assigned an 
effective date of March 8, 2001.   The veteran appealed to 
the Board of Veterans' Appeals (Board) for an earlier 
effective date.  

This appeal also arises from an August 2003 RO rating 
decision that in pertinent part denied service connection for 
degenerative joint disease of the lumbar spine, loss of use 
of the left hand, and chronic arthritis of unspecified 
joints.  The veteran has appealed for service connection for 
these disorders.  Moreover, in a September 2003 notice of 
disagreement (NOD), the veteran appears to have claimed that 
the claimed disabilities are secondary to service-connected 
residuals of shell fragment wounds.  Thus, in the interests 
of judicial economy and avoidance of piecemeal litigation, 
the service connection claims shown on the title page have 
been amended to reflect the veteran's desire to pursue 
secondary service connection.  Smith v. Gober, 236 F.3d. 1370 
(Fed. Cir. 2001).  

In January 1984, the veteran's representative asserted clear 
and unmistakable error (CUE) in an October 1969 RO rating 
decision for neither considering nor granting special monthly 
compensation at the highest available rate, based on the need 
for regular aid and attendance.  He sought an effective date 
for the grant of service connection for a seizure disorder, 
earlier than March 26, 1975, based on this CUE.  In an April 
1984 REMAND, the Board referred the CUE claim to the RO for 
action.  In September 1988, the veteran's representative 
pointed out that the April 1984 remand instructions had not 
been carried out and that the issue of CUE remained pending.  
The claims file does not reflect that any action was taken.  
Moreover, in September 1988, the representative also asserted 
CUE in a 10 percent rating assigned for the left lower 
extremity.  The RO has not addressed either of these CUE 
claims.  Thus, again they are referred for appropriate 
action.

In a July 1990 hearing, the veteran claimed that a January 
1987 rating reduction that reduced a 100 percent rating for 
seizure disorder, in effect for over 12 years, was done so 
improperly.  See 38 C.F.R. § 3.344; Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992) (where the Court held that it was 
clear error to reduce a 100 percent rating in existence for 
over 5 years based on a single medical examination).  
Moreover, he testified that the RO never informed him that an 
April 1987 rating decision reduced the rating for seizure 
disorder.  This is referred to the RO for action including a 
determination of whether the veteran was notified of the 
rating reduction.  This claim is separate from a claim for 
restoration of a 100 percent rating, which the RO has already 
addressed.  

The issues of service connection for lumbar spine 
degenerative joint disease, for disability of the left hand, 
and for arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran of any further action required of him.


FINDINGS OF FACT

1.  In a final March 1989 decision, the Board denied 
entitlement to special monthly compensation based on a need 
for regular aid and attendance or based on loss of use of the 
left foot.  

2.  An August 1, 1989, VA outpatient treatment report is the 
earliest dated record of treatment for a service-connected 
disability following the final March 16, 1989, Board 
decision.

3.  During a July 31, 1990, hearing, the veteran raised the 
issue of entitlement to special monthly compensation based on 
a need for regular aid and attendance. 

4.  On March 8, 2001, the RO received written correspondence 
from the veteran requesting special monthly compensation 
based on a need for regular aid and attendance.  

5.  In a February 2002 rating decision, the RO granted 
entitlement to special monthly compensation based on a need 
for regular aid and attendance, effective on March 8, 2001.


CONCLUSION OF LAW

An effective date of August 1, 1989, the date of a relevant 
VA outpatient treatment report, established the date of a 
claim for special monthly compensation benefits based on the 
need for regular aid and attendance.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110, (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.157, 3.400, 3.401(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, an SOC, supplemental 
statements of the case (SSOC), and a VCAA notice letter that 
addressed earlier effective dates, which was sent in November 
2002.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claim.  They thereby served 
to tell him of the evidence needed to substantiate the claim.  

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 2005).

The record shows that VA provided the VCAA notice letter 
subsequent to the initial adverse decision on his claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  In 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005), the Court 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Thus, the timing of the letter 
is not unfairly prejudicial to the veteran.  

Background

The veteran's service medical records (SMRs) reflect that 
while serving in Korea, a mortar exploded, inflicting a 
severe open head wound.  Shell fragments penetrated the brain 
causing loss of brain material in the left tempo parietal 
area.  Tripareisis developed during recovery.  The left upper 
extremity was not disabled.  He was medically discharged with 
encephalopathy due to severe trauma.  

Subsequent VA examination revealed hemiparesis on the right 
side.  The RO granted service connection for this in December 
1952 and assigned a 100 percent rating under Diagnostic Code 
8001-9008.  

In July 1953, the RO granted special monthly compensation 
based on the loss of use of the right hand and right foot at 
a level preventing natural elbow and knee action.  The RO 
established service connection for paralysis of the toes of 
the left foot and assigned a 10 percent rating.  The left 
lower extremity was somewhat functional.  

An April 1958 VA medical certificate notes that the veteran 
had recovered from left leg paralysis, but right-sided 
hemiparesis remained.  The veteran could walk.  

In June 1964, the Board denied service connection for 
arthritis and for a gastrointestinal condition.

In October 1965, the RO denied entitlement to special monthly 
compensation based on the need of aid and attendance.  In 
February 1966, the Board denied special monthly compensation 
based on the need for regular aid and attendance.  

In May 1968, the veteran requested special monthly 
compensation, asserting housebound status and a need for aid 
and attendance.  In June 1968, the RO denied the claim.  The 
veteran submitted an NOD, but did not perfect the appeal and 
it became final.  

In May 1969, the RO again denied special monthly compensation 
based on the need for aid and attendance.  In October 1969, 
the RO increased a 50 percent rating for organic brain 
syndrome with brain trauma (previously rated as traumatic 
encephalopathy) to 100 percent effective from June 18, 1969, 
under Diagnostic Code 9304.  The RO granted special monthly 
compensation under then 38 U.S.C.A. § 314 (p) (currently 
38 U.S.C.A. § 1114 (p)). 

In May 1975, the RO denied special monthly compensation based 
on the need for regular aid and attendance.  

In June 1978, the RO granted service connection for seizure 
disorder secondary to organic brain syndrome and assigned a 
100 percent rating from March 26, 1975.

In February 1980, the RO again denied special monthly 
compensation based on the need for regular aid and 
attendance.  The veteran appealed.

In an April 1984 REMAND, the Board remanded an appeal of the 
February 1980 RO rating decision that denied special monthly 
compensation based on the need for regular aid and attendance 
or based on loss of use of the left foot.

In January 1987, the RO informed the veteran that no change 
was warranted in the level of special monthly compensation 
that he was receiving, but that the 100 percent rating 
assigned for seizure disorder would be reduced to 40 percent 
effective April 1, 1987.

In a March 1989 decision, the Board denied entitlement to 
special monthly compensation benefits based on the need for 
regular aid and attendance or based on loss of use of the 
left foot.  In June 1989, the veteran's attorney notified the 
RO that the veteran intended to appeal the Board decision to 
the United States Court of Veterans Appeals; however, no such 
appeal ensued.  Thus, the Board decision became final.

A VA outpatient treatment report dated August 1, 1989, 
contains a neurology assessment for epilepsy.  It notes 
continued posttraumatic seizures, well controlled on 
Dilantin(r), and continued right hemiparesis.  

During a July 1990 RO hearing, the veteran claimed that he 
needed regular aid and attendance.  He claimed loss of use of 
the left foot and leg and the left arm and hand.  He 
testified that both legs were useless and that X-rays from 
Doctor's Center in Manati showed left leg arthritis.

An April 1992 VA neurology examination report is significant 
in that it reflects that the veteran's wife attended the 
examination, helping the veteran in his needs.  It reflects 
that the veteran's wife had to help him from his wheelchair.  
Then, by dragging his feet and holding on to a hand rail, he 
could manage only two steps.  The neurologist concluded that 
the veteran was wheelchair bound and unable to stand up or to 
walk.  The right lower extremity had 1/5 strength and the 
left lower extremity had 3/5 strength, except for the left 
foot, which had zero strength in plantar and dorsal flexion.  
The bladder and bowel were also impaired.  

An April 1993 VA neurology examination report reflects that 
the veteran's complaints remained as in April 1992 and the 
neurologist found no change from the April 1992 examination.  

In January 1994, the RO granted service connection for loss 
of use of the left foot and assigned a 40 percent rating 
effective from October 3, 1989, under Diagnostic Code 5284.  
The RO also granted increased special monthly compensation 
based on the loss of use of three extremities.  

In February 1994, the veteran submitted an NOD to the January 
1994 rating decision because special monthly compensation 
based on a need for regular aid and attendance was not 
granted.  The veteran also disagreed with the effective date.  
The RO issued an SOC in February 1996 and the veteran 
perfected the appeal.

In March 1996, the veteran reported that his disabilities 
remained qualified for increased special monthly compensation 
at the aid and attendance rate.  

In August 1997, the Board dismissed a claim for a higher 
rating for the left toes and remanded the issue of an 
increased rating for seizure disorder.  The Board noted that 
the veteran had appeared to raise a claim for special monthly 
compensation in a statement received at the RO in March 1996.  

In August 1997, the veteran reported that the only functional 
part of the left leg was from the knee up.  He reported that 
the hospital computers reflected that he was supposed to be 
qualified for aid and attendance.

In September 1999, the RO informed the veteran that special 
monthly compensation was being awarded effective September 1, 
1999; and that a monthly payment of $3295 had been approved; 
however, the letter gave no details on which disability 
rating or ratings had changed.  

On March 8, 2001, the RO received the veteran's request for 
special monthly compensation at the aid and attendance rate.  

The veteran underwent a VA aid and attendance or housebound 
compensation examination in October 2001.  The physician 
noted craniotomy bur holes in 1952, which later developed 
into tetraplegia with paralysis of the left external 
popliteal nerve.  The physician also noted arthritis, 
epilepsia, and brain injury since 1952, hypertension since 10 
years ago, bronchial asthma since three years ago, and a 
recent cerebrovascular accident (CVA).  The physician noted 
that the veteran was wheelchair bound and that he required an 
attendant at the examination, but that he was not bedridden 
or hospitalized, that he did not have best corrected vision 
of 5/200 or worse, and that he was competent to manage his 
benefit payments.  He was, however, dependent on others for 
all daily needs.  The physician found right paraplegia and 
left paresis.  The physician also found degenerative joint 
disease and arthritis of upper extremity joints.  The left 
foot was paralyzed due to external popliteal nerve paralysis.  
Extremity joints had degenerative joint disease and marked 
limitation of motion.  The right extremities showed muscle 
atrophy.  Weakness marked the three affected extremities and 
the left hand had incoordination.  The veteran had no balance 
and no self propulsion.  The veteran had late effect of brain 
injury, including tetraplegia, but, with assistance, he could 
leave his home at any time.  X-rays showed mild lumbosacral 
spondylosis.  The diagnoses included epilepsy, tetraplegia, 
coronary artery disease, angina pectoris, high blood 
pressure, bronchial asthma, and lumbosacral spondylosis.  

The veteran underwent a VA neurological examination in 
January 2002.  The neurologist noted that the veteran had 
suffered a CVA in March 2001 and that left hemiparesis 
subsequently developed.  The neurologist noted significant 
recovery from left hemiparesis, although the veteran was 
still wheelchair bound.  The veteran reported complex partial 
seizures two to three times per week.  

According to a January 2002 VA orthopedic examination report, 
the left lower extremity muscles had 2/5 strength with poor 
control of muscle movement.  There was significant weakness 
in each leg.  The right calf measured 3 centimeters less in 
circumference than the left calf.  Left lower extremity 
weakness was felt to be 2/5 except for flexion of the foot, 
which was 0/5.  The diagnoses were residuals of foot injury 
and paralysis of external popliteal nerve.  

In February 2002, the RO granted special monthly compensation 
based on a need for regular aid and attendance under 
38 U.S.C.A. § 1114(r) (1) effective from March 8, 2001.   

In his May 2002 NOD, the veteran requested an effective date 
of 1990.  

In August 2002, the Board denied a rating higher than 40 
percent for seizure disorder.  

Analysis

Under 38 C.F.R. § 3.351(b) (2005), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
Criteria for determining whether a need for aid and 
attendance exists are set forth at 38 C.F.R. § 3.351(c), and 
include whether the veteran is blind or is so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or, is a patient in a nursing home because 
of mental or physical incapacity; or, establishes a factual 
need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.

38 C.F.R. § 3.401 governs grant of effective dates for 
compensation based on a need for aid and attendance (and 
housebound) benefits as follows: (1) Except as provided in 
Sec. 3.400(o)(2), the date of receipt of claim or date 
entitlement arose, whichever is later.  However, section 
3.400 (o) (2), does provide otherwise.  Therefore, section 
3.400 (o) (2) will control in this case. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise, date 
of receipt of claim.  38 U.S.C.A. § 5110(b) (2) (West 2002); 
38 C.F.R. § 3.400(o) (2) (2005).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2005).

Thus, the date of the claim will control, unless it can be 
ascertained that the disabilities increased at an earlier 
date.  Concerning the date of claim, there is a final Board 
decision, dated March 16, 1989, denying entitlement to the 
benefit sought.  Except for CUE in the Board decision, the 
final March 16, 1989 decision precludes an effective date 
prior to that time.  38 U.S.C.A. §§ 7104 (b), 5108, 5109A.  
The veteran has not alleged CUE in the Board decision.  

Subsequent to the final March 16, 1989, Board decision, the 
veteran again requested special monthly compensation based on 
a need for regular aid and attendance during a hearing held 
on July 31, 1990.  He testified that aid and attendance was 
necessary.  Moreover, the medical evidence received since the 
hearing strongly suggests that the veteran needed, at that 
time, regular assistance to protect himself from the hazards 
or dangers incident to his daily environment.  An April 1992 
VA neurology examination report reflects that the veteran 
needed considerable help even to leave his wheelchair, that 
he could not walk, and that the right upper extremity was 
paralyzed too.  Thus, the medical evidence suggests that the 
veteran met the criteria for regular aid and attendance at 
the time that he submitted a claim on July 31, 1990.  

In this case, the neurology reports dated subsequent to the 
March 16, 1989 Board decision, but prior to the July 31, 1990 
hearing, must also be considered, because an effective date 
earlier than the date of the claim is warranted where it can 
be factually ascertainable that in increase in disability 
occurred.  In reviewing these reports, the Board cannot 
factually ascertain an increase in disability.  They simply 
reflect continuing treatment for seizures and other 
disabilities.  Thus, the date of the claim still controls.  

One additional directive plays a critical part in this 
earlier effective date claim, however.  The regulation also 
allows that under certain circumstances, the date of a VA 
medical report can be accepted as the date of claim.  
38 C.F.R. § 3.157.  However, there must have been a formal 
claim for compensation allowed (or disallowed for reason that 
the disability was not compensable in degree) and apply 
"only when such reports relate to examination or treatment 
of a disability for which service connection has been 
previously established or when a claim specifying the benefit 
sought is received within a year from the date of such 
examination. 38 C.F.R. § 3.157 (b) (1), (2).  

Applying the above to this case, following the final March 
16, 1989, Board decision, chronologically, the next relevant 
VA treatment report is dated August 1, 1989.  It is clearly a 
neurology status report for the veteran's service-connected 
seizure disorder.  Therefore, the report clearly "relates to 
examination or treatment of a disability for which service 
connection has been established."  Thus, the Board must 
treat that VA outpatient treatment report as an informal 
claim for an increased rating.  The Board notes that under 
38 C.F.R. § 3.157, the report itself need not show an 
increase in severity of a service-connected disability, but 
rather, only that it relate to treatment of a service-
connected disability. 

Further, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a).  
This is not applicable, as no entitlement to a retroactive 
payment prior to August 1, 1989, for an increased rating has 
been shown.

Thus, the Board concludes that a VA outpatient treatment 
report dated August 1, 1989, is the earliest document of 
record that can be construed as a claim for the benefit 
sought.  The Board finds that the evidence favors an 
effective date of August 1, 1989, for special monthly 
compensation based on a need for regular aid and attendance 
at the 38 U.S.C.A. § 1114 (r)(1) rate. 


ORDER

An earlier effective date of August 1, 1989, for the grant of 
special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran is also seeking entitlement to service connection 
for degenerative joint disease of the lumbar spine, 
disability of the left hand, and arthritis of other joints, 
to include as secondary to service-connected shell fragment 
wounds.  While a nexus opinion obtained in July 2003 rules 
out service-connected disability as a direct cause (the 
physician felt that arthritis and degenerative joint disease 
are age-related, rather than posttraumatic), it is not clear 
that the physician considered whether service-connected 
disabilities, including the veteran's wheelchair ridden 
status, might have increased or aggravated any spinal 
condition or arthritis.  

VA's duty to assist includes obtaining an opinion addressing 
the likelihood of aggravation.  Moreover, in July 1990, the 
veteran testified that he had private X-rays taken in Manati, 
PR.  It does not appear that an attempt has been made to 
obtain these X-rays and the private treatment reports dated 
around that time do not mention the X-rays.  Thus, because 
they might be relevant to a claim of entitlement to service 
connection for arthritis, VA should attempt to obtain them.

Concerning the left hand, a July 2003 VA X-ray showed 
posttraumatic sequela at the third proximal phalanx and 
moderate osteoarthritis of the whole hand.  The claims file 
reflects that the veteran claimed that he fell because of leg 
paralysis and fractured the left hand.  Moreover, because the 
VA physician has attributed all claimed arthritis to age, and 
the X-ray report reflects posttraumatic sequela in the left 
hand (which is inconsistent with age-related arthritis), 
clarification will be necessary.  

The VCAA provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AMC should attempt to obtain any 
X-rays from Doctors Center in Manati, 
which the veteran mentioned in a July 
1990 hearing (transcript. p 25- 27, 33). 

2.  The AMC should insure that all 
required VCAA notices concerning 
secondary service connection for 
degenerative joint disease of the lumbar 
spine, disability of the left hand, and 
for arthritis are sent to the veteran and 
his attorney.  In particular, the AMC 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for 
degenerative joint disease of the lumbar 
spine, disability of the left hand and 
arthritis as secondary to his service-
connected shell fragment wounds; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his secondary 
service connection claim.  Specifically, 
the RO must issue a letter to the veteran 
that provides in detail what the veteran 
must do in order to prevail on his claim 
for service connection on a secondary 
basis.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
secondary service connection issues on 
appeal.

3.  The claims file should be returned to 
the examiner who performed the July 2003 
VA joints examination.  If that examiner 
is not available, a suitable substitute 
may be used.  The claims file and a copy 
of this remand must be made available to 
the examiner for review.  

4.  The examiner should review the claims 
file and note that review in the 
examination report.  The examiner should 
answer the following questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that any 
degenerative joint disease of the lumbar 
spine was aggravated by service-connected 
disabilities, to include wheelchair-
ridden status? 

(b) Is it at least as likely as not (50 
percent or greater probability) that any 
arthritis was aggravated by service-
connected disabilities, to include 
wheelchair-ridden status? 

(c) Is it at least as likely as not (50 
percent or greater probability) that any 
posttraumatic sequela or osteoarthritis 
of the left hand was caused or aggravated 
by service-connected disabilities, to 
include wheelchair-ridden status?  If the 
answer is "no" is it at least as likely 
as not (50 percent or greater 
probability) that any posttraumatic 
sequela or osteoarthritis of the left 
hand was caused or aggravated by a fall 
and fracture of the left hand?

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
examiner must set forth a rationale 
underlying any conclusion in a legible 
report.  If the examiner finds that 
additional VA examination is necessary, 
such examination should be scheduled and 
conducted.  

5.  The AMC should undertake any 
additional development suggested by the 
examiner's findings and opinions.  After 
ensuring that all requested development 
has been completed to the extent 
possible, the AMC should review the 
issues of service-connection for 
degenerative joint disease of the lumbar 
spine, arthritis, and disability of the 
left hand, to include as secondary to 
service-connected disabilities.  

6.  If the benefits sought remain denied, 
the veteran should be provided with an 
SSOC containing notice of all relevant 
actions taken, a summary of the evidence, 
and the laws and regulations considered 
pertinent to the issues, including 
secondary service connection.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


